DETAILED ACTION
This office action is a response to the 371 application entering national stage from PCT/US17/26499 filed on April 7, 2017.
Claims 1-16 are pending.
Claims 1-16 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 4, 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 

Claims 1-3 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Davis U.S. Patent Application Publication 2016/0342989, hereinafter Davis, in view of Ronca et al. U.S. Patent Application Publication 2015/0363772, hereinafter Ronca.

Regarding Claim 1, Davis discloses a blockchain network, each node in the blockchain network being able to be dynamically assigned different function for a given transaction that can be executed in parallel, the blockchain network (Figure 1; Paragraph [0025-0031]) comprising: 
a first node configured to send a transaction validation request for a transaction using a 
and a second node, configured to validate the transaction in response to the transaction validation request from the first node (Paragraph [0075] The receiving unit 302 of the issuer 112 may receive the transaction message using associated protocols, and, in step 406, the processing unit 304 of the issuer 112 may check for authorization of the blockchain transaction. Authorization may be based on, for example, sufficient funding of the payer 102, such as based on a stored currency amount, based on a blockchain currency amount associated with a transaction identifier associated with the payer 102, etc., or other criteria that will be apparent to 
and further configured to inform the first node of an approval of the transaction using a 
wherein the first node sends a notification message indicating completion of the transaction to a third node using a 
Davis discloses the limitations of Claim 1 and the utilization of different protocols but fails to explicitly disclose the use of a peer-to-peer (P2P) network. 
However, Ronca more specifically teaches the use of a peer-to-peer (P2P) network used in a blockchain network (Figure 1, 2 and 13; Paragraph [0007, 0059 and 0203-0208] Block chain network and P2P communications for validating and processing transactions including a transaction request, validation of transaction, response to transaction and notifications).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Davis with the teachings of Ronca. Using the peer-to-peer payment system, the customer may conduct transactions using the virtual account without the need to share their account information at the financial institution. Ronca provides a solution in which security is increased for the enterprise because the system automatically alerts the enterprise of any suspicious transactions, allowing the enterprise to take preventative action before letting the transaction move forward. The execution of currency exchange simplifies cryptocurrency transactions for customers of an enterprise by simplifying the purchase and exchange of currencies and cryptocurrencies and reducing the fees. The method allows the customer to conduct transactions using the virtual account avoiding potential delays that is associated with conducting transactions using customer account (Ronca Abstract; Paragraph [0001-0010. 0045, 0064 and 0202]).

Regarding Claim 2, Davis in view of Ronca disclose the blockchain network of Claim 1. Davis in view of Ronca further disclose wherein the first node is further configured to receive a 

Regarding Claim 3, Davis in view of Ronca disclose the blockchain network of Claim 1. Davis in view of Ronca further disclose wherein the first node is further configured to determine that between the second node and a fourth node the second node is in charge of a validation of the transaction (Davis Paragraph [0028-0038] The transaction message may be electronically transmitted by the acquirer 112 to the transaction processing device 108 and then to the payment network 106 using the payment rails or a suitable alternative communication network configured for the secure transmission of transaction messages. The payment network 106 or transaction processing device 108 may be configured to forward the transaction message to the processing server 102 for enhanced validation using the private blockchain[Between the acquirer or first node and the payment processing device or transaction processing device or fourth node, the processing server or second node is in charge of validation of transaction]; Ronca Figure 1; Paragraph [0049-0058] Multiple nodes and identification of node in charge of validation).

Regarding Claim 9, Davis discloses a method of operating a blockchain network (Figure 1; Paragraph [0025-0031]), comprising: 
sending a transaction validation request for a transaction from a first node to a second node using a 
validating the transaction by the second node in response to the transaction validation request from the first node (Paragraph [0075] The receiving unit 302 of the issuer 112 may receive the transaction message using associated protocols, and, in step 406, the processing unit 304 of the issuer 112 may check for authorization of the blockchain transaction. Authorization may be based on, for example, sufficient funding of the payer 102, such as based on a stored currency amount, based on a blockchain currency amount associated with a transaction identifier associated with the payer 102, etc., or other criteria that will be apparent to persons having skill in the relevant art. The processing unit 304 may generate an authorization response based on the determination, such as an authorization response that indicates approval or denial of the transaction); 
informing the first node of an approval of the transaction by the second node and by using a 
Davis discloses the limitations of Claim 9 and the utilization of different protocols but fails to explicitly disclose the use of a peer-to-peer (P2P) network. 
However, Ronca more specifically teaches the use of a peer-to-peer (P2P) network used in a blockchain network (Figure 1, 2 and 13; Paragraph [0007, 0059 and 0203-0208] Block chain network and P2P communications for validating and processing transactions).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Davis with the teachings of Ronca. Using the peer-to-peer payment system, the customer may conduct transactions using the virtual account without the need to share their account information at the financial institution. Ronca provides a solution in which security is increased for the enterprise because the system automatically alerts the enterprise of any suspicious transactions, allowing the enterprise to take 

Regarding Claim 10, Davis in view of Ronca disclose the method of operating the blockchain network of Claim 9. Davis in view of Ronca further disclose receiving a transaction request associated with the transaction by the first node (Davis Paragraph [0028-0038] the receiving device 202 of the processing server 102 may receive a transaction message [The receiving device of the processing server or first node receives a transaction message or request); Ronca Paragraph [0006-0009] a request from the customer to perform a cryptocurrency transaction).

Regarding Claim 11, Davis in view of Ronca disclose the method of operating the blockchain network of Claim 9. Davis in view of Ronca further disclose determining by the first node that between the second node and a fourth node the second node is in charge of a validation of the transaction (Davis Paragraph [0028-0038] The transaction message may be electronically transmitted by the acquirer 112 to the transaction processing device 108 and then to the payment network 106 using the payment rails or a suitable alternative communication network configured for the secure transmission of transaction messages. The payment network 106 or transaction processing device 108 may be configured to forward the transaction message to the processing .

Claims 4-8 and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Davis in view of Ronca as applied to claim 1 and 9 above, and further in view of Ford et al. U.S. Patent Application Publication 2016/0260171, hereinafter Ford.

Regarding Claim 4 and 12, Davis in view of Ronca disclose the blockchain network and the method of operating the blockchain network of Claim 1 and 9. Davis in view of Ronca fail to disclose wherein the first node is further configured to broadcast an information, which does not include a virtual currency, to the blockchain network.
However, Ford teaches wherein the first node is further configured to broadcast an information, which does not include a virtual currency, to the blockchain network (Figure 4; Paragraph [0119] a broadcast message may be sent by a Buyer using a secure distributed transaction ledger according to embodiments of the present invention. In embodiments, a Buyer publishes a broadcast message to one or more nodes that participate in a peer-to-peer network for inclusion in a block in the block chain. In embodiments, the broadcast message provides a Seller with offer information, such as what is being requested, pricing, timing, identify of Buyer, etc. It shall be noted that the Buyer's Proposal may be directed to the Seller specifically, or may be directed to a number of potential Sellers, including being broadcast generally).


Regarding Claim 5 and 13, Davis in view of Ronca and Ford disclose the blockchain network and the method of operating the blockchain network of Claim 4 and 12. Davis in view of Ronca and Ford further disclose wherein the first node simultaneously sends the notification message and broadcasts the information (Ford Figure 3 and 4; Paragraph [0115-0125] Multiple actions that may be broadcast and transmitted including a broadcast and information regarding a notification such as acceptance, rejection or payout).

Regarding Claim 6 and 14, Davis in view of Ronca and Ford disclose the blockchain network and the method of operating the blockchain network of Claim 4 and 12. Davis in view of Ronca and Ford further disclose a fifth node configured to record the information in a ledger of the blockchain network (Davis Figure 1 and 4; Paragraph [0073-0076] The blockchain processing device 400 may be a computing device and/or system associated with a blockchain network 114 to which the blockchain transaction is being submitted, which may be identified via a network identifier included in the blockchain data. The blockchain processing device 400 may 

Regarding Claim 7 and 15, Davis in view of Ronca and Ford disclose the blockchain network and the method of operating the blockchain network of Claim 6 and 14. Davis in view of Ronca and Ford further disclose  a sixth node, wherein the sixth node and the second node are configured to settle the transaction therebetween based on the information in the ledger (Davis Figure 1 and 7; Paragraph [0089-0095] the transaction processing server 712, which may be associated with one or more payment networks configured to processing payment transactions[Transaction processing server or sixth node)])(paragraph[0072]), wherein the sixth node(ln step 744, the transaction processing server 712 may forward the authorization response to the acquiring financial institution 710 (e.g., via a transaction processor). In step 7 46, the 

Regarding Claim 8 and 16, Davis in view of Ronca and Ford disclose the blockchain network and the method of operating the blockchain network of Claim 6 and 14. Davis in view of Ronca and Ford further disclose a sixth node; and a seventh node configured to, based on the information, activate the second node and the sixth node to settle the transaction therebetween (Davis Figure 1 and 7; Paragraph [0089-0095] the transaction processing server 712, which may be associated with one or more payment networks configured to processing payment transactions[Transaction processing server or sixth node)]) and a seventh node (The transaction processing server 712 may be comprised of one or more computing devices as part of a payment network configured to process payment transactions[The computing devices of the processing server are configured to process payment transactions which could include activating other nodes such as node two and six to settle transactions]) configured to, based on the information, activate the second node (The processing server 102 may be part of a computing system of the payment network 106 or may be external to the payment network 106 but configured to communicate with the payment network 106 using the payment rails, which herein may refer to infrastructure associated with the payment network 106 used in the processing of payment transactions[The second node or processing server forms the part of payment network and is used in the processing of payment] and the sixth node(ln step 744, the transaction processing server 712 may forward the authorization response to the acquiring financial institution 710 (e.g., via a transaction processor). In step 746, the acquiring financial institution may generate a response message indicating approval or denial of the payment transaction as indicated in the response code of the authorization response, and (The transaction processing server forwards the authorization response to the financial institution for approval or denial of payment]) to settle the transaction there between(ln step 744, the transaction processing server 712 may forward the .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Reddy et al. U.S. Patent Application Publication 2019/0109717 – Sharing Network Security Threat Information Using a Blockchain Network
Kozloski et al. U.S. Patent Application Publication 2018/0255130 – Blockchain-Enhanced Mobile Telecommunication Device
Ronca et al. U.S. Patent Application Publication 2015/0363777 – Cryptocurrency Suspicious User Alert System
Mao et al. U.S .Patent Application Publication 2013/0031367 – Facilitating Access Control in Peer-to-Peer Overlay Networks
Inoue U.S. Patent Application Publication 2019/0244227 – Bulletin Board Information Management System

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVAN O LATORRE whose telephone number is (571)272-6264.  The examiner can normally be reached on 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/IVAN O LATORRE/Primary Examiner, Art Unit 2414                                                                                                                                                                                                        
IVAN O. LATORRE
Primary Examiner
Art Unit 2414